Exhibit 21.1 WWE SUBSIDIARIES (All subsidiaries are wholly-owned, directly or indirectly) TSI Realty Company (a Delaware corporation) Stephanie Music Publishing, Inc. (a Connecticut corporation) The World Entertainment, LLC (a Delaware limited liability company)* WWE Sports, Inc. (a Delaware corporation)* Event Services, Inc. (a Delaware corporation) WWE Studios, Inc. (a Delaware corporation) - WWE Films Development, Inc. (a Delaware corporation) - Eye Scream Productions (a California corporation) - Eye Scream Man Productions Australia Pty Limited (an Australia corporation) - Marine Productions (a California corporation) - Marine Productions Australia Pty Limited (an Australia corporation) - Marine 2 Productions, Inc. (a California corporation) - Condemned Productions, Inc. (a California corporation) - Condemned Productions Australia Pty Ltd (an Australia corporation) - WWE Films Development Funding (LA), LLC (a Louisiana limited liability company) - WWE Films Production (LA), LLC (a Louisiana limited liability company) - WWE Nola, LLC (a Louisiana limited liability company) - Barricade Productions Inc. (a British Columbia corporation) WWE Animation, Inc. (a Delaware corporation) - WWE Animation Development, Inc. (a Delaware corporation) WWE Libraries, Inc. (a Delaware corporation) WCW, Inc. (a Delaware corporation) WWE Properties International, Inc. (a Delaware corporation) - WWE Japan LLC (a Japanese limited liability company) - WWE Australia Pty Limited (an Australia limited liability company) World Wrestling Entertainment (International) Limited (a UK corporation) World Wrestling Entertainment Canada, Inc. (a Canadian corporation) *Not in operation
